                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


UNITED STATES OF AMERICA,                )
                                         )
                                         )
V.                                       )     CRIMINAL NO. 2:10-CR-200-DBH
                                         )
TREZJUAN THOMPSON,                       )
                                         )
                        DEFENDANT        )


               ORDER ON MOTION FOR RECONSIDERATION


      I have carefully considered Mr. Thompson’s motion for reconsideration. I

find no sufficient ground to alter my Order of January 7, 2020.

      The motion is therefore DENIED.

      SO ORDERED.

      DATED THIS 18TH DAY OF FEBRUARY, 2020

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE
